Exhibit 10.45

MKS INSTRUMENTS, INC.

RSU ASSUMPTION AGREEMENT

FOR EMPLOYEES OUTSIDE OF THE UNITED STATES

Holder: [                                     ]

RESTRICTED STOCK UNIT ASSUMPTION AGREEMENT effective as of February __, 2019
(the “RSU Assumption Agreement”).

WHEREAS, MKS Instruments, Inc., a Massachusetts corporation (“MKS”), has
acquired Electro Scientific Industries, Inc., an Oregon corporation (“ESI”),
through the merger of a wholly owned MKS subsidiary into ESI (the “Merger”),
pursuant to the Agreement and Plan of Merger by and among MKS, ESI and such
subsidiary dated as of October 29, 2018, as may have been amended from time to
time (the “Merger Agreement”).

WHEREAS, before the consummation of the Merger, you held one or more outstanding
awards of restricted stock units (“RSUs”) with respect to shares of the common
stock of ESI, no par value per share (“ESI Common Stock”), that you received
either under the Electro Scientific Industries, Inc. 2004 Stock Incentive Plan,
as such plan has been amended from time to time, most recently on August 18,
2016 (the “ESI Plan”), or outside of the ESI Plan as a material inducement to
commence employment with ESI, each of which is evidenced by a Restricted Stock
Units Award Agreement, as each such agreement may have been amended from time to
time (an “RSU Agreement”).

WHEREAS, the provisions of the Merger Agreement required MKS to assume, at the
effective time of the Merger (the “Effective Time”), each RSU award that was
outstanding as of immediately prior to the Effective Time. Under the assumption,
MKS has converted the number of shares of ESI Common Stock covered by each such
RSU award into shares of MKS common stock, no par value per share (“MKS Common
Stock”), using an exchange ratio (the “Equity Award Exchange Ratio”) determined
based on the Merger consideration and pre-closing trading prices for the MKS
Common Stock pursuant to a method specified in the Merger Agreement. MKS has
provided you the actual Equity Award Exchange Ratio in the employee
communication to you regarding the conversion.

WHEREAS, the purpose of this RSU Assumption Agreement is to evidence MKS’s
assumption of your outstanding RSU award identified on Annex A hereto at the
Effective Time and to reflect certain adjustments to such RSU award that were
necessary or advisable in connection with their assumption by MKS.

NOW, THEREFORE, MKS and you agree as follows:

1. MKS has assumed, as of the Effective Time, all the duties and obligations of
ESI under the RSU award identified on Annex A hereto (the “ESI RSUs” and, as
assumed, the “Assumed ESI RSUs”) and will issue from the MKS Instruments, Inc.
2014 Stock Incentive Plan as it may be amended or replaced from time to time
(the “MKS Incentive Plan”), any shares that become distributable with respect to
the Assumed ESI RSUs. In connection with such assumption, the number of shares
of MKS Common Stock under the Assumed ESI RSU award covered by this RSU
Assumption Agreement reflects the Equity Award Exchange Ratio, resulting in
Assumed ESI RSUs for the number of shares of MKS Common Stock indicated on Annex
A hereto. If you also held other ESI equity compensation awards at the Effective
Time, including other RSUs that were granted subject to vesting based solely on
the satisfaction of service conditions, those other awards are covered under one
or more separate assumption agreements.

2. By clicking acceptance of this RSU Assumption Agreement, you hereby
acknowledge receipt of this RSU Assumption Agreement and understand that all
rights and liabilities with respect to your Assumed ESI RSU award are as set
forth in the applicable RSU Agreement, the ESI Plan (to the extent incorporated
into the RSU Agreement) and this RSU Assumption Agreement.



--------------------------------------------------------------------------------

3. The intent of the foregoing adjustments to your ESI RSUs is to preserve their
value as determined in connection with the Merger, and you agree that this
assumption satisfies Section 12.2-2 of the ESI Plan, if applicable, and the
relevant provision of the applicable RSU Agreement.

4. The following provisions will govern the Assumed ESI RSU award:

(a) Unless the context otherwise requires, all references in the applicable RSU
Agreement and the ESI Plan (to the extent incorporated into such RSU Agreement)
are adjusted as follows: (i) all references to the “Company” mean ESI (after the
merger with a subsidiary of MKS) and any successor entity into which ESI is
subsequently merged subject to subsection (d) below, and, for purposes of
“Reorganization Event” under the MKS Incentive Plan, MKS, (ii) all references to
“Stock,” “Common Stock” or “Shares” mean shares of MKS Common Stock, (iii) all
references to the “Board” mean the Board of Directors of MKS or the Compensation
Committee of such Board and (iv) any interpretation of corporate law for
purposes of the Assumed ESI RSU award will be under Massachusetts law rather
than Oregon law.

(b) All other provisions governing the vesting and termination of the Assumed
ESI RSU award, including any post-Effective Time rights to acceleration you may
have under the applicable RSU Agreement or otherwise, remain the same as set
forth in the applicable RSU Agreement (or other applicable agreement), and those
provisions (and any related provisions of the ESI Plan incorporated by reference
into such RSU Agreement) will accordingly govern and control your rights under
this RSU Assumption Agreement to receive MKS Common Stock under the Assumed ESI
RSUs covered by this RSU Assumption Agreement.

(c) No accelerated vesting of the shares to be received under the ESI RSU awards
has occurred solely by reason of the Merger or MKS’s assumption of those RSUs.
Accordingly, the Assumed ESI RSU award represented by this RSU Assumption
Agreement will continue to vest in accordance with the same installment vesting
schedule in effect for the shares covered by the applicable ESI RSUs (as set
forth in the applicable RSU Agreement) immediately prior to the Effective Time
except that the number of shares of MKS Common Stock subject to each installment
of such vesting schedule has been adjusted to reflect the Equity Award Exchange
Ratio. This statement is not intended to override any post-Effective Time rights
to acceleration you may have under the RSU Agreement or any other agreement with
ESI. For the avoidance of doubt and notwithstanding anything to the contrary in
the applicable RSU Agreement, any pro-rata acceleration provisions in any
Assumed ESI RSU award (such as in connection with death or disability, as
applicable) shall take into account the Equity Award Exchange Ratio and any
shares that vested before the Effective Time.

(d) For purposes of applying any and all provisions of the applicable RSU
Agreement and the ESI Plan relating to your status as an employee of, ESI or its
parent or subsidiaries for purposes of determining your continuous employment,
you will be deemed to be continuously employed for as long as you continue to
render services as an employee to MKS or any present or future parent company or
majority-owned subsidiary of MKS. Accordingly, the provisions of the applicable
RSU Agreement governing the termination of the Assumed ESI RSUs in connection
with your ceasing to be an employee will, after the Effective Time, be applied
on the basis of your cessation of employee status with MKS and its parent and
majority-owned subsidiaries.

(e) Shares of MKS Common Stock delivered to you upon settlement of your Assumed
ESI RSU shall not be rounded down to the nearest whole share. Rather, fractional
shares of MKS Common Stock, if any, shall be delivered to you.

(f) Taxes.

(i) MKS’s obligation to deliver Shares to you upon the vesting of the RSUs shall
be subject to your satisfaction of all income tax, social insurance, payroll
tax, payment on account, or other tax related requirements (“Tax Obligations”).

(ii) You have reviewed with your own tax advisors the Tax Obligations applicable
to you with respect to this Assumed ESI RSU award and the transactions
contemplated by this RSU Assumption Agreement. You are relying solely on such
advisors and not on any statements or representations of MKS, ESI, or any of
their affiliates or agents. You understand that you (and not MKS, ESI or their
affiliates) shall be responsible for complying with your own Tax Obligations
that may arise as a result of this Assumed ESI RSU award or the transactions
contemplated by this RSU Assumption Agreement.

 

2



--------------------------------------------------------------------------------

(iii) MKS or its affiliates may be required to withhold amounts to satisfy Tax
Obligations on your behalf. To the extent that MKS or any of its affiliates pays
on your behalf any Tax Obligations for which you are responsible, MKS shall be
entitled to require a cash payment by or on behalf of you and/or to deduct from
other compensation payable to you the amount of any such Tax Obligations paid by
MKS or its affiliates.

(g) Additional Provisions. The Assumed ESI RSU award shall also be subject to
provisions set forth on Exhibit A attached hereto, as applicable.

5. Except to the extent specifically modified by this RSU Assumption Agreement,
all of the terms and conditions of the applicable RSU Agreement as in effect
immediately prior to the Effective Time continue in full force and effect and
are not in any way amended, revised or otherwise affected by this RSU Assumption
Agreement.

IN WITNESS WHEREOF, MKS Instruments, Inc. has caused this RSU Assumption
Agreement to be delivered on its behalf by its duly-authorized officer or agent.

 

MKS INSTRUMENTS, INC. By:    [Insert electronic signature]   Gerald G. Colella,
CEO   Date: ___________, 2019

 

3



--------------------------------------------------------------------------------

Annex A

Name of RSU Holder     [______________________________]

 

Original Grant Date

  

Number of shares of ESI
Common Stock subject to
RSUs at the Effective  Time

  

Number of shares of MKS
Common Stock under RSUs After
Conversion

     

(The number of shares of MKS Common Stock following the conversion has been
calculated by multiplying the number of shares of ESI Common Stock represented
by the RSUs at the Effective Time by the Equity Award Exchange Ratio and
rounding to the nearest whole share.)

 

4



--------------------------------------------------------------------------------

Exhibit A

1. Nature of the Grant. In signing this RSU Assumption Agreement, you
acknowledge that:

(a) The MKS Incentive Plan, under which the Assumed ESI RSU award is granted,
has been established voluntarily by MKS, is discretionary in nature and may be
modified, amended, suspended or terminated by MKS at any time, except to the
extent otherwise provided in the MKS Incentive Plan and this RSU Assumption
Agreement.

(b) The grant of the Assumed ESI RSU award does not create any contractual or
other right to receive future awards of RSUs, or benefits in lieu of RSUs, even
if RSUs have been awarded repeatedly in the past.

(c) All decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of MKS.

(d) Your participation in the MKS Incentive Plan is voluntary.

(e) RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any wage payment,
severance, redundancy, or other end of service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for MKS or your employer or arising under any employment agreement.

(f) The future value of the underlying shares of MKS Common Stock is unknown and
cannot be predicted with certainty.

(g) If you receive shares of MKS Common Stock upon vesting, the value of such
shares of MKS Common Stock acquired on vesting may increase or decrease in
value.

2. Data Privacy Notice and Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this paragraph, by and among, as applicable,
your employer and MKS and its subsidiaries and affiliates for, among other
purposes, implementing, administering and managing your participation in the MKS
Incentive Plan. You understand that MKS and its subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or identification number, salary,
nationality, job title, any shares of MKS Common Stock or directorships held in
MKS, details of all options or any other entitlement to shares of MKS Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the MKS Incentive Plan
(“Data”). You further understand that MKS and/or its subsidiaries will transfer
Data amongst themselves as necessary for employment purposes, including
implementation, administration and management of your participation in the MKS
Incentive Plan, and that MKS and/or any of its subsidiaries may each further
transfer Data to a broker or such other stock plan service provider or other
third parties assisting MKS with processing of Data. You understand that these
recipients may be located in the United States, and that the recipient’s country
may have different data privacy laws and protections than in your country. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described in this section, including
any requisite transfer to a broker or such other stock plan service provider or
other third party as may be required for the administration of the MKS Incentive
Plan and/or the subsequent holding of shares of MKS Common Stock on your behalf.
You understand that you may, at any time, request access to the Data, request
any necessary amendments to it or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that withdrawal of consent may affect
your ability to participate in or realize benefits from the MKS Incentive Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

5



--------------------------------------------------------------------------------

3. Additional Notices to Hong Kong Participants.

Warning: The contents of this RSU Assumption Agreement and the related MKS
Incentive Plan have not been reviewed by any regulatory authority in Hong Kong.
You are advised to exercise caution in relation to the offer. If you are in
doubt about any of the contents of this RSU Assumption Agreement or the related
MKS Incentive Plan, you should obtain independent professional advice.

The Assumed ESI RSU award and the related shares of MKS Common Stock are not
being offered to the public in Hong Kong or with the view to or in connection
with any further sale in Hong Kong. The securities in relation to the MKS
Incentive Plan will only be offered to eligible employees. You shall not resell
the securities in relation to the MKS Incentive Plan to the public in Hong Kong.

 

6